DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments and/or arguments.  No specific arguments were made for any 112(b) rejection, and any 112(b) rejection that is repeated is explained below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note that Claim 13 uses means of permanent-magnet bias, double exchange, shape anisotropy, or any combination on lines 3-4.  This phrase is being interpreted to invoke means plus function.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As to Claim 1,
The phrase “the trapezoid” on lines 21 and 22 lacks clear antecedent basis because more than one trapezoid was previously recited as each comb seat includes a trapezoid. It is suggested to state “the respective trapezoid.”

The phrase “the external magnetic field B(x-ext)” on the fourth to last line lacks clear antecedent basis an external magnetic field B(x-ext) was not previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 9,
The phrase “wherein there is a space gap Lsy in the positive Y direction or the negative Y direction between the comb-teeth of one of the first or second comb-shaped soft ferromagnetic 
As to Claim 10,
The phrase “the interdigitated structure have adjacent comb-teeth for a length Lsx in the positive X direction or the negative X direction within a range  from 10 µm to 200 µm, and a distance Lgx  in the X-direction between the comb-teeth of one of the first or second comb-shaped soft ferromagnetic flux concentrators and the comb seat of the other of the first or second comb-shaped soft ferromagnetic flux concentrators is within a range from 20 µm to 500 µm” on lines 2-8 introduces new matter.
1) Applicant is reciting that the comb-teeth have a length Lsx in a positive or negative X direction.  However, the original disclosure explains that Lsx is the length of a space gap, and not the length of the teeth. This can be seen in paragraph [0016] of the published application and Figure 1.  Lsx does not correspond to the length of the teeth as seen in Figure 1, and instead Lx corresponds to the length of the teeth.  As such, in light of the disclosure, considering Lsx to be the length of the teeth introduces new matter.

As to Claim 13,
The phrase “the magnetization alignment direction of a ferromagnetic free layer in the push and pull magnetoresistive sensing elements”” on lines 4-5 introduces new matter and lacks proper written description. One reasonable interpretation for the above claim phrase is that applicant is reciting one free layer for all of the sensing elements, but applicant does not disclose a single free layer for all of the elements. Each element has its own free layer, as best understood.
As to Claim 14,
The phrase “the push-pull magnetoresistive sensor bridge is a half-bridge, a full-bridge, or a quasi-bridge” on lines 2-3 lacks proper written description.  The fourth to last paragraph of claim 1 explains essentially that that all of the push element strings are interconnected into a push arm, and all of the pull element strings are interconnected into a pull arm.  It is reasonably understood that such a configuration can form a half-bridge where one arm of the bridge is one of the push and pull arm, and the other arm of the bridge is the other of the push or pull arm.  However, no other arms are present, and thus there are no other arms that can be used to form anything other than the half-bridge.  A full-bridge for example would require four arms, but applicant cannot have more than two arms given the claim language of claim 1.  Furthermore, applicant does not reasonably disclose how applicant would connect the strings to form more than a half bridge. The issue here is not whether full-bridges and quasi-bridges may be known, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the push magnetoresistive element string” on line 1 of the third to last paragraph is indefinite because the only previous recitation was to push magnetoresistive element strings, and thus it is unclear what string applicant is referencing.
The phrase “the pull magnetoresistive element string” on line 2 of the third to last paragraph is indefinite because the only previous recitation was to push magnetoresistive element strings, and thus it is unclear what string applicant is referencing.

The phrase “a positive Y direction” on lines 15-16 is indefinite because applicant has already recited an Y direction on lines 10-11, the difference and relationship between the positive Y direction and the above recited Y direction is unclear because the Y direction must include either the positive or negative Y direction, but both are being distinctly recited from the initial Y direction recitation.
The phrase “a positive X direction or a negative X direction” on the fourth and third to last line is indefinite because applicant has already recited an X direction on line 10, and the difference and relationship between the X direction and the above recited positive and negative X direction is therefore unclear.  The already recited X direction must be one of the above positive and negative X directions and thus cannot be distinct from both.  
As to Claim 3,
The phrase “the X direction” on line 4 is indefinite.  Applicant has previously recited an X direction, an positive X direction, and a negative X direction in claim 1, and it is unclear which X direction this phrase is referencing.
The phrase “the Y direction” on line 4 is indefinite.  Applicant has previously recited an Y direction, an positive Y direction, and a negative Y direction in claim 1, and it is unclear which Y direction this phrase is referencing.
As to Claim 10,

The phrase “the X direction” on line 5 is indefinite.  Applicant has previously recited an X direction, an positive X direction, and a negative X direction in claim 1 and the positive and negative X direction in claim 5, and it is unclear which X direction this phrase is referencing.
As to Claim 12,
The phrase “the push magnetoresistive sensing elements and the pull magnetoresistive sensing elements are TMR sensing elements, with directions of the ferromagnetic pinned layers being parallel to the Y-axis direction and directions of free layers being parallel to the X-axis direction” on lines 2-5 is indefinite.
1) Applicant is claiming “the Y-axis direction” and “the X-axis direction,” but these directions have not been previous recited.  Furthermore, claim 1 recites a Y direction, a positive Y direction, a negative Y direction, an X direction, a positive X direction, and a negative X direction. When applicant recites the above phrases, applicant can reasonably be referring to any one of the respective directions, and as such it is unclear which of these directions applicant is referencing.
2) Claim 1 already recites in the second to last paragraph that the magnetization alignment directions of ferromagnetic pinned layers of the push and pull elements are in either 
As to Claim 13,
The phrase “the magnetization alignment direction of a ferromagnetic free layer in the push and pull magnetoresistive sensing elements” on lines 4-5 is indefinite. Applicant has not previously recited an alignment direction for the free layer, and as such, it is unclear which direction applicant is referencing.
The phrase “an external magnetic field” on the second to last line is indefinite because the difference and relationship between this magnetic field and the external magnetic field recited on the fourth to last line of claim 1 is unclear.  As best understood, both phrases represent the external magnetic field but are being distinctly recited.  
The phrase “the magnetization alignment direction of a ferromagnetic pinned layer in the push and pull magnetoresistive sensing elements” on lines 6-7 is indefinite. More than one magnetization alignment direction for the pinned layers was previously recited in the second to last paragraph of claim 1, and the recitation in the second to last paragraph of claim 1 reasonably includes all ferromagnetic pinned layers.  As such, the difference and relationship between the distinctly recited “a ferromagnetic pinned layer” in the above phrase and the layers already recited is unclear, and it is unclear which alignment direction for the pinned layers already recited is being referenced with the above phrase.  
As to Claim 16,

As to Claims 3 and 9-21,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Allowable Subject Matter
Claims 1, 3, 11, and 15-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of a short base of the trapezoid is in direct physical contact with the comb teeth, and a long base of the trapezoid is a common edge of the trapezoid and the rectangle, the long base having a length longer than the short base. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858